                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 NO. 5:08-CR-72-BO


UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )                      ORDER
                                                      )
JEREMY ALEXANDER DOE                                  )


       This matter is before the Court on defendant's motion to obtain copies of court documents

without payment. [DE 34]. For the following reasons, defendant's motion must be denied.

       The Fourth Circuit requires indigent defendants to show a "particularized need" for

requested documents prior to being provided with copies at government expense. United States v.

Holloman, 2013 U.S. Dist. LEXIS 99748, *3 (E.D.N.C. Jul. 17, 2013); see also 28 U.S.C. § 753(±)

(the United States shall pay the fee for a transcript where an action under § 2255 has been certified

not to be frivolous). An indigent defendant is not entitled to a transcript at government expense in

order to "merely[] comb the record in the hope of discovering some flaw." United States v. Glass,

317 F.2d 200, 202 (4th Cir. 1963). Defendant has not provided any justification to receive the

requested documents at government expense other than his intent to file a 28 U.S.C. § 2255 motion.

Accordingly, in the absence of any demonstration otherwise, it appears defendant seeks merely to

"comb the record." Because he has not shown a "particularized need," defendant's motion to

receive court documents without payment [DE 34] is DENIED.


SO ORDERED, this     J!/'_ day of March, 2019.
                                              ~l-t/.tJqJe
                                              TNCEW:B0YLE
                                              CHIEF UNITED STATES DISTRICT JUDGE
